368 F.2d 318
Mitchell THOMPSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21041.
United States Court of Appeals Ninth Circuit.
Oct. 21, 1966.

Michael D. Garvey, Seattle, Wash., for appellant.
Eugene G. Cushing, U.S. Atty., Gerald W. Hess, Asst. U.S. Atty., Seattle, Wash., for appellee.
Before MADDEN, Judge of the United States Court of Claims, and MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction of the crime of robbery of a federally insured bank.  18 U.S.C. 2113(a).  We find no error.  It was not improper for the Government, which presented several witnesses who identified the appellant as the robber, to produce evidence that the appellant, shortly before the robbery, gave his landlady a check for a month's rent, which check was rejected by the bank on which it was drawn because of insufficient funds, and that after the robbery the appellant paid two months' rent in cash.  See Hass v. United States, 344 F.2d 56, 63 (CA 8); Gill v. United States, 285 F.2d 711, 713 (CA 5).  A vague reference by a Government witness to the appellant's former 'troubles' was of no significance, particularly since the appellant's counsel in his opening statement had advised the jury of the appellant's prior criminal record.


2
The judgment is affirmed.